Citation Nr: 1432005	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for entitlement to service connection for a respiratory disability.  

In a March 2014 decision, the Board ordered that the claim be reopened due to the receipt of new and material evidence, and remanded the claim for additional development.  That development was completed, and the case was returned to the Board for appellate review.

A hearing was held on March 22, 2012, by means of video conferencing equipment with the appellant in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To procure relevant Social Security Administration (SSA) records and outstanding VA treatment records, and to obtain a supplemental VA medical opinion.


I.  SSA Records

An October 2010 homeless call center referral note from the Denver VA Medical Center (VAMC) indicates that the Veteran was receiving Social Security Disability Insurance payments.  The Veteran's VA claims file also contains a May 2005 physical residual functional capacity assessment regarding the Veteran's asthma.  Finally, although the file contains an April 2007 initial request from the Denver RO for SSA Disability records, no response is documented and the full set of SSA records are not in the file.

The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the RO should request the Veteran's SSA records.

II.  Outstanding Treatment Records

At the March 2012 Board hearing, the Veteran testified that he started going to the Denver VAMC in 1994 or 1995, and was seen there sometimes for shortness of breath and also for hepatitis C.  The Board notes that, although the claims file contains records dating back to December 1994 from the Denver VAMC, records from December 1994 through May 1999 solely involve counseling and treatment regarding homelessness, domestic violence, and substance abuse/addiction.  The next treatment record included is from September 2004.  Based on the Veteran's testimony, it is likely additional relevant VA treatment records remain outstanding.   VA treatment records are constructively of record and on remand, must be obtained and associated with the Veteran's VA claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

Additionally, a September 2004 Denver VAMC emergency room resident note documents the Veteran's report of a diagnosis of asthma from "Swedish" approximately one year prior.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records regarding the Veteran's respiratory disorders is relevant to the claim for entitlement to service connection, these records from the Swedish Medical Center should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2013).

III.  Supplemental VA Medical Opinion

Pursuant to the Board's March 2014 remand directives, the Veteran was provided with a VA examination in May 2014.  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon further review of the evidence, the Board finds that an incorrect standard of proof was utilized in providing the Veteran with a medical opinion, and thus, remand for a supplemental opinion is necessary.     

The March 2014 examiner provided an opinion that it was more likely than not that the Veteran had asthma before joining the military and that it was not aggravated or manifest during service.  Although the VA examiner opined that the Veteran's asthma likely pre-dated military service, the Veteran's October 1974 enrollment examination did not note any abnormalities or defects.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  A history of the pre-service existence of a condition recorded at the time of examination on entrance into service, does not constitute a notation of such condition.  See 38 C.F.R. § 3.304(b)(1).  Thus, although the Veteran reported, and the physician indicated "Hemoptysis post hx [with] URI," this is not considered a "notation" of the expectoration of blood following an upper respiratory infection.  The Veteran, in this case, is presumed to be sound at entrance, and that presumption can only be rebutted by evidence that the condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by such service.  An opinion that the Veteran's asthma "more likely" predated service is inappropriate for the asthma claim.  On remand, a supplemental opinion should be sought in order to provide the Veteran with an adequate medical opinion and meet VA's duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file.

2.  Obtain any and all VA treatment records from January 1994 to September 2004 from the Denver VAMC, and associate them with the file.  It is noted that domestic violence, addiction, and homelessness counseling/treatment records from December 1994 through May 1999 are already of record, and need not be duplicated as part of this directive.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no additional records are found.

3.  Ask the Veteran to identify the approximate dates of treatment, and to provide a release form for records of private treatment from Swedish Medical Center.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  (Note: a September 2004 notation in a Denver VAMC ER record indicates treatment at "Swedish" approximately one year prior.)

4.  After completing the above development, refer the Veteran's VA claims file to the physician who provided the August 2005 medical opinion, or if unavailable, to another appropriate VA medical professional, for a supplemental opinion regarding the etiology of the Veteran's asthma.  

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the examiner should provide an opinion regarding the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's described respiratory problems in service represent early manifestations of his currently-diagnosed asthma.

The examiner's attention is directed to the following:     

i) the Veteran's testimony at the March 22, 2012 Board hearing that he experienced breathing problems during service and that his positive responses noted on the January 1975 service dental questionnaire (indicating allergies to dust/grasses/foods, that he had hay fever or asthma, had ever fainted, and had shortness of breath/swelling of ankles/palpitations of heart) were due to his lack of knowledge as to what was causing his shortness of breath; and

ii) a May 2005 statement in support of claim where the Veteran indicated that he was not formally treated for asthma during active duty but that his breathing was treated using a Primatene mist inhaler.

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current asthma is related, at least in part, to any incident of service, to include his duties changing filters on gas masks used during training.

The examiner is advised that because no respiratory defect or abnormality was noted on his entrance examination, the Veteran is presumed sound upon entrance in the military (i.e. not to have asthma or a respiratory disability prior to service).

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the above, and any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



